DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 15 October 2021 to the previous Office action dated 21 June 2021 is acknowledged.  Pursuant to amendments therein, claims 2-4 and 6-18 are pending in the application.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 102 is made herein in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.
The double patenting rejections made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) double patenting rejections are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected processes, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09 April 2021.
	Claims 2-4, 6-9, and 14-18 are under current examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramoto et al. (US 2016/0000676 A1; published 07 January 2016; of record).
	Kuramoto et al. discloses a solid powder foundation cosmetic composition comprising 5 wt% of a component A powder of Production Example 1; and component B comprising talc, mica, and zinc oxide (Example 2; Table 1-1; paragraph [0066]) ε-monooctanoyl-L-lysine powder (paragraph [0053]) wherein component B may be coated with component A (paragraph [0051]) wherein the cosmetic composition may be used as a face (i.e., foundation) primer or face powder (paragraph [0049]).
	Regarding the claimed recitation of “consisting essentially of”, since the specification and claims do not include a clear indication of what the basic and novel characteristics of the invention are, “consisting essentially of” is construed herein as equivalent to “comprising” per MPEP 2111.03(III).  Furthermore, the instant invention was claimed as a composite powder comprising a powder and Nε-octanoyl-L-lysine in original claim 2, and thus the composite powder of Kuramoto et al. comprising a powder and Nε-octanoyl-L-lysine cannot be said to be materially contrary to the basic and novel characteristics of the instantly claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-8, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. in view of Yoshikawa et al. (US 2015/0099122 A1; published 09 April 2015; of record).
Kuramoto et al. discloses a solid powder foundation cosmetic composition comprising 5 wt% of a component A powder of Production Example 1; and component B comprising talc, mica, and zinc oxide (Example 2; Table 1-1; paragraph [0066]) wherein the N-medium-chain-acyl basic amino acid powder of Production Example 1 (i.e., component A) is mixed with the inorganic powder (i.e., component B) in a mixer and pressed to give a solid powder foundation (i.e., pressed powder, solid foundation) (paragraph [0067]) wherein Production Example 1 is Nε-monooctanoyl-L-lysine powder (paragraph [0053]) wherein component B may be coated with component A (paragraph [0051]) wherein the cosmetic composition may be used as a face (i.e., foundation) primer or face powder (paragraph [0049]).
Kuramoto et al. does not disclose average particle size or specific surface area as instantly claimed.
Yoshikawa et al. discloses zinc oxide powder (title) wherein the zinc oxide particles are plate-like with average particle diameter of 1-5 µm and specific surface area of 1-5 m2/g (paragraph [0024]) wherein such zinc oxide powder is used in cosmetics (paragraph [0039]).
A person of ordinary skill in the art before the effective filing date of the claimed invention could have combined the teachings of Kuramoto et al. and Yoshikawa et al. by substituting the zinc oxide powder of Yoshikawa et al. as discussed above for the zinc oxide powder in the composition of Kuramoto et al., with a reasonable expectation of 
Regarding claim 3, although Kuramoto et al. does not disclose a specific embodiment that explicitly describes the Nε-monooctanoyl-L-lysine as coating the inorganic powder, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kuramoto et al. as discussed above and to make the composition of Kuramoto et al. in view of Yoshikawa et al. as discussed above wherein the Nε-monooctanoyl-L-lysine component A coats the inorganic powder component B, with a reasonable expectation of success.
Regarding claim 15, although Kuramoto et al. does not disclose a specific embodiment that explicitly describes the Nε-monooctanoyl-L-lysine as component A used in a foundation primer, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kuramoto et al. as discussed above and to make the composition as discussed above using Nε-monooctanoyl-L-lysine component A and inorganic powder component B as a face (i.e., foundation) primer, with a reasonable expectation of success.
Regarding the claimed recitation of “consisting essentially of” in claim 18, since the specification and claims do not include a clear indication of what the basic and novel characteristics of the invention are, “consisting essentially of” is construed herein as equivalent to “comprising” per MPEP 2111.03(III).  Furthermore, the instant invention ε-octanoyl-L-lysine in original claim 2, and thus the composite powder of Kuramoto et al. comprising a powder and Nε-octanoyl-L-lysine cannot be said to be materially contrary to the basic and novel characteristics of the instantly claimed invention.

Claims 2-4, 6-9, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (U.S. Patent No. 4,640,943; issued 03 February 1987; of record) in view of Yoshikawa et al.
Meguro et al. discloses an inorganic composition of improved characteristics comprising a particulate (i.e., powder) inorganic substance whose surface is modified (i.e., coated) by an N-acylated lysine (claim 1) wherein the N-acylated lysine may be Nε-octanoyl-lysine or Nε-lauroyl-lysine or mixtures thereof (claim 5) wherein the composition is in a cosmetic formulation (claim 6) wherein the inorganic substance may be talc, zinc oxide, mica, or silica (claim 7) wherein the basic amino acid (e.g., lysine)
may be optically active (column 7 lines 33-34) such as L-lysine (Examples 1-9) wherein the amount of the fatty acid salt of the basic amino acid (e.g., Nε-octanoyl-lysine) is 0.1-10 wt% based on the amount of the inorganic substance (i.e., (0.1/100.1)x100% to (10/110)x100% = about 0.1-9 wt% based on the total mass of the composition) (column 9 lines 64-68) wherein the cosmetic may be face powder, solid powder, foundation, or solid foundation (column 6 lines 62-66; Example 10).
	Although Meguro et al. does not disclose a specific embodiment comprising Nε-octanoyl-L-lysine, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions ε-octanoyl-L-lysine or a mixture of Nε-octanoyl-L-lysine and Nε-lauroyl-L-lysine in a cosmetic formulation of face powder, solid powder, foundation, or solid foundation, with a reasonable expectation of success.
Meguro et al. does not disclose average particle size or specific surface area as instantly claimed.
Yoshikawa et al. discloses zinc oxide powder (title) wherein the zinc oxide particles are plate-like with average particle diameter of 1-5 µm and specific surface area of 1-5 m2/g (paragraph [0024]) wherein such zinc oxide powder is used in cosmetics (paragraph [0039]).
A person of ordinary skill in the art before the effective filing date of the claimed invention could have combined the teachings of Meguro et al. and Yoshikawa et al. by substituting the zinc oxide powder of Yoshikawa et al. as discussed above for the zinc oxide powder in the composition of Meguro et al., with a reasonable expectation of success, with the predictable result of forming a solid powder foundation cosmetic composition, given that the zinc oxide of Yoshikawa et al. is used in cosmetics.  See MPEP 2143(I)(B).
Regarding the claimed recitation of “consisting essentially of” in claim 18, since the specification and claims do not include a clear indication of what the basic and novel characteristics of the invention are, “consisting essentially of” is construed herein as equivalent to “comprising” per MPEP 2111.03(III).  Furthermore, the instant invention was claimed as a composite powder comprising a powder and Nε-octanoyl-L-lysine in ε-octanoyl-L-lysine cannot be said to be materially contrary to the basic and novel characteristics of the instantly claimed invention.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 4,640,943.
Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims do not specify L-lysine in the Nε-octanoyl-lysine, stereoisomers and mixtures thereof are prima facie obvious per MPEP 2144.09(II).
Regarding the claimed recitation of “consisting essentially of”, since the specification and claims do not include a clear indication of what the basic and novel characteristics of the invention are, “consisting essentially of” is construed herein as equivalent to “comprising” per MPEP 2111.03(III).  Furthermore, the instant invention was claimed as a composite powder comprising a powder and Nε-octanoyl-L-lysine in ε-octanoyl-L-lysine cannot be said to be materially contrary to the basic and novel characteristics of the instantly claimed invention.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,195,127.
Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims do not specify L-lysine in the Nε-octanoyl-lysine, stereoisomers and mixtures thereof are prima facie obvious per MPEP 2144.09(II).
Regarding the claimed recitation of “consisting essentially of”, since the specification and claims do not include a clear indication of what the basic and novel characteristics of the invention are, “consisting essentially of” is construed herein as equivalent to “comprising” per MPEP 2111.03(III).  Furthermore, the instant invention was claimed as a composite powder comprising a powder and Nε-octanoyl-L-lysine in original claim 2, and thus the composite powder of the ‘127 claims comprising a powder and Nε-octanoyl-L-lysine cannot be said to be materially contrary to the basic and novel characteristics of the instantly claimed invention.

Response to Arguments
Applicant’s arguments, see remarks pages 5-6, filed 15 October 2021, with respect to the rejection under 35 U.S.C. 102 made in the previous Office action have rejection under 35 U.S.C. 102 made in the previous Office action has been withdrawn.
Applicant's arguments filed 15 October 2021 regarding the rejections under 35 U.S.C. 103 made in the previous Office action have been fully considered but they are not persuasive.
Applicant argues that a person of ordinary skill in the art would not have easily obtained the claimed composite powder having average particle size and specific surface area as claimed upon a reading of Kuramoto et al. and Yoshikawa et al. because particle diameter and specific surface area vary depending not only on the size of the powder to be modified but also on the modification method, the amount of modifier used, and the like (remarks pages 6-7).  In response, the modification method/amount is not claimed, Yoshikawa et al. discloses particle diameter and specific surface area falling within the claimed ranges, and Kuramoto et al. and Meguro et al. disclose modification methods that appear substantially the same as the modification methods as disclosed in the instant specification.  Applicant does not specifically point out how the methods are different in such a way that would be expected to result in different particle diameter and specific surface area, nor does applicant provide evidence regarding such issue such as in the form of a declaration.  Moreover, ease of obtaining a claimed invention is not the applicable standard, rather obviousness to one of ordinary skill in the art is the applicable standard.  Thus, applicant’s arguments are not persuasive.
Applicant argues that regarding new claim 18 the cited references do not describe a powder obtained without using other N-acylated lysine, oil materials, or the 
Applicant’s arguments, see remarks pages 7-8, filed 15 October 2021, with respect to the double patenting rejections made in the previous Office action have been fully considered and are persuasive.  The double patenting rejections made in the previous Office action have been withdrawn, but new double patenting rejections of new claim 18 are made hereinabove.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617